EXHIBIT 10.5

ASSURANT

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective as of January 1, 2008)

ARTICLE ONE – INTRODUCTION

Effective January 1, 1990, the Board of Directors of Fortis, Inc. (“Fortis”)
established the Fortis, Inc. Supplemental Executive Retirement Plan as a
nonqualified, unfunded supplemental retirement plan for certain executives of
Fortis and its subsidiaries. The Plan has been amended from time to time. The
Plan was most recently amended and restated effective as of January 1, 2000 (the
“Prior Plan”). Effective as of February 4, 2004, the Company was renamed
Assurant, Inc. (“Assurant” or the “Company”) and the Prior Plan was renamed as
the Assurant Supplemental Executive Retirement Plan. Effective as of January 1,
2008, the Prior Plan is amended and restated as set forth in this document to
comply with Section 409A and for certain other purposes. Amounts earned and
vested as of December 31, 2004 under the Prior Plan shall remain subject to the
terms and conditions of the Prior Plan. Amounts earned or vested under this Plan
or the Prior Plan after December 31, 2004 shall be subject to the terms and
conditions of this Plan.

ARTICLE TWO – DEFINITIONS

Actuarial Equivalent. Except for determining the amount of benefits payable
hereunder in a single lump sum, Actuarial Equivalent shall mean an actuarial
conversion using the 1983 Group Annuity Mortality table, and a seven percent
(7%) interest per annum assumption. To determine the amount of benefits payable
hereunder in a single lump sum on or after January 1, 2008, this Plan shall use
the mortality table prescribed under Code Section 417(e) as of the distribution
date and the annual rate of interest prescribed under Code Section 417(e) for
the September preceding the first day of the Plan Year in which such
distribution occurs.

Adverse Change of Circumstance. If a Change in Control occurs with respect to
Assurant under subparagraphs (ii), (iii), or (iv) of Section 9.01, then a
Participant shall be deemed to have had an Adverse Change of Circumstance if
(i) he was employed by Assurant or any Division immediately prior to a Change in
Control; and (ii) after such Change in Control of Assurant as described in
Section 9.01, (x) the Participant’s employment with Assurant and all of its
subsidiaries is terminated by Assurant without Cause; or (y) the Participant
terminates employment voluntarily with Assurant and all of its subsidiaries for
Good Reason.

If a Division has a Change in Control as defined in subparagraph (i) of
Section 9.01, then a Participant employed by such Division immediately prior to
the Change in Control has an Adverse Change in Circumstances if either (i) the
Person who acquired the Division does not make an offer of employment to such
Participant that includes a position,



--------------------------------------------------------------------------------

compensation and employment location that are consistent with the requirements
of clauses (i), (ii) and (iii) set out at the beginning of definition of Good
Reason in this Plan; or (ii) such Participant is offered employment by such
Person on terms described in clause (i) of this paragraph, but within two
(2) years following such Change in Control (x) the Participant's employment with
such Person and all of its affiliates is terminated by such Person without
Cause; or (y) the Participant terminates employment voluntarily with such Person
and all of its affiliates for Good Reason.

Any termination for Cause, or by the Participant for Good Reason, must be
communicated by Notice of Termination to the other party, and must be given in
accordance with Section 10.09 of this Agreement. For purposes of this Plan, a
“Notice of Termination” means a written notice that:

 

  (i) indicates the specific termination provision in this Plan relied upon; and

 

  (ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant's
employment under the provision so indicated; and

 

  (iii) if the date of termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 30
days after the giving of such notice).

If the Participant or the Company fails to set forth in a Notice of Termination
any additional fact or circumstance that contributes to a showing of Good Reason
or Cause, but otherwise delivers a Notice of Termination in accordance with this
Plan, such party will not be precluded from asserting the additional fact or
circumstance in enforcing such party’s rights hereunder.

Annual Target Earnings shall mean a Participant’s most recent base salary plus
target short-term incentive bonus approved by the Compensation Committee.

Assurant shall mean Assurant, Inc. and its corporate successors.

Assurant Executive Pension Plan shall mean the defined benefit portion of the
Assurant Executive Pension and 401(k) Plan, a nonqualified, unfunded, deferred
compensation plan, as it may be amended from time to time, or its successor.

Assurant Pension Plan shall mean the Assurant Pension Plan, as it may be amended
from time to time, or its successor plan.

Beneficiary shall mean any person who is entitled to receive benefits from this
Plan upon the death of a Participant as designated by the Participant on his
Beneficiary designation form on file with the Committee. The Committee may
require certification in any form it deems appropriate of the Participant’s
marital status prior to accepting or honoring any Beneficiary designation. If a
Participant fails to name a Beneficiary, or if all of the

 

- 2 -



--------------------------------------------------------------------------------

primary and alternate Beneficiaries named by the Participant predecease the
Participant, then the Beneficiary shall be the Participant’s Spouse, and if the
Participant does not have a Spouse, then the Beneficiary shall be the
Participant’s estate.

Benefit Service shall have that meaning as set forth in Section 4.02.

Board shall mean the Board of Directors of Assurant.

Business Combination means any reorganization, merger, share exchange or
consolidation of a Person, or the sale or other disposition, directly or
indirectly, of 50% or more of the net assets of a Person.

Cause shall mean termination of a Participant’s employment due to

(i) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Employer (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure continues for a period of at least thirty (30) days after a written
demand for substantial performance is delivered to the Participant by the Board
or the Chief Executive Officer of Assurant that specifically identifies the
manner in which the Board or Chief Executive Officer believes that the
Participant has not substantially performed the Participant's duties, or

(ii) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Employer.

For purposes of this definition of “Cause,” no act or failure to act on the part
of the Participant shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
the Participant's action or omission was in the best interests of the Employer.

Code shall mean the Internal Revenue Code of 1986, as amended from time to time.

Committee shall mean the Benefit Plans Committee as it may be constituted from
time to time.

Compensation Committee shall mean the Compensation Committee of the Board.

Comprehensive Benefit shall mean any amount payable to or on behalf of a
Participant or his Spouse or Beneficiary under this Plan.

Disability shall mean that the Participant becomes entitled to recover benefits
under any group long-term disability plan or policy maintained by Assurant or
its subsidiaries.

Division means the business unit of the Company within which the Participant
works from time to time.

 

- 3 -



--------------------------------------------------------------------------------

Effective Date shall mean January 1, 1990. The effective date of this amendment
and restatement is January 1, 2008.

Employer shall mean Assurant or any subsidiary of Assurant that employs any
Participant in this Plan.

Executive shall mean an executive officer of an Employer.

Executive Committee shall mean the committee consisting of the Company’s Chief
Executive Officer, Chief Financial Officer and Executive Vice President of Human
Resources.

Fortis (B) means Fortis (B), a Belgian corporation, or any successor thereof.

Fortis (NL) means Fortis (NL), N.V., a Netherlands corporation, or any successor
thereof.

Good Reason means any of the following circumstances:

 

  (i) Diminution of Position. A material diminution in the Participant’s
position, authority, duties or responsibilities, not including a change in job
title or reporting responsibilities.

 

  (ii) Reduction of Compensation. Any material reduction in the aggregate value
of the Participant’s annual base salary, short-term cash bonus target amount,
long-term incentive plan target amount, and Company-provided benefits, all as in
effect immediately prior to the Change in Control, or any failure by the Company
to pay any such amounts to the Participant as earned by the Participant. An
inadvertent failure by the Company to make any payment of compensation to the
Participant that does not occur in bad faith and that is remedied by the Company
promptly after the Company receives notice thereof from the Participant, is
excluded from the definition of “Good Reason.”

 

  (iii) Employment Location. The Company’s requiring the Participant to be based
at any location that is more than fifty (50) miles from the location at that the
Participant is based immediately prior to the Change in Control.

Notwithstanding the foregoing, “Good Reason” shall not exist until after (1) the
Participant has given the Company written notice of the applicable event not
later than 30 days after the occurrence of such event, specifying in reasonable
detail the circumstances of the event and stating the Participant’s intent to
terminate his or her employment if not remedied, and (2) the Company has not
remedied such event within 30 days after receipt of such notice; provided,
however, that if the specified event reasonably cannot be remedied within such
30-day period, the Company commences reasonable steps within such 30-day period
to remedy such event and diligently continues such steps thereafter until a
remedy is effected, and the remedy is effected within 60 days after the
Company’s receipt of the Participant’s notice, then such event shall not
constitute “Good Reason.”

 

- 4 -



--------------------------------------------------------------------------------

Also notwithstanding the foregoing, “Good Reason” shall not exist if the
Participant is offered employment with the Company or an affiliate thereof in a
position other than with the Division, or if the Participant is offered
employment with the Person that acquires the Division or any of such Person’s
affiliates, and in either case such offer of employment includes a position,
compensation and employment location that are consistent with the requirements
of clauses (i), (ii) and (iii) set out at the beginning of this definition of
Good Reason.

Participant shall mean an Executive of Assurant or any of its subsidiaries who
is designated as a Participant under Article Three.

Person means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended).

Plan shall mean the Assurant Supplemental Executive Retirement Plan as set forth
in its entirety in this document and any amendments thereto.

Plan Year shall mean the calendar year.

Section 409A means Code Section 409A and the Treasury regulations or any other
authoritative guidance issued thereunder.

Separation from Service Date shall mean the date on which the Participant has a
separation from service within the meaning of Section 409A other than
termination of employment for Cause.

Social Security Benefit shall mean the annual primary insurance amount that will
become payable to the Participant at (A) the earliest date the Participant could
begin to receive old age benefits (whether or not reduced) under the Social
Security Act, if the Participant receives benefits under this Plan prior to such
date; or (B) the date the Participant actually received benefits under this
Plan, if the Participant received benefits under this Plan after the earliest
date he could begin to receive Social Security old age benefits (whether or not
reduced), based on the Social Security Act in effect at the Separation from
Service Date, assuming

(i) no future adjustments in benefits or the contribution and benefit base; and

(ii) the Participant’s compensation at the Separation from Service Date remains
in effect thereafter.

Spouse shall mean the person who was married to the Participant (in a civil or
religious ceremony recognized under the laws of the state where the marriage was
contracted) on the date of the Participant’s death.

 

- 5 -



--------------------------------------------------------------------------------

Vesting Service shall mean a Participant’s Benefit Service; provided, however,
that in no event shall a Participant be credited with Vesting Service for
employment before he begins to participate in this Plan.

Defined terms in general. A defined term, such as “Disability,” will normally
govern the definitions of derivatives therefrom, such as “Disabled,” even though
such derivatives are not specifically defined and even if they are or are not
initially capitalized. The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender, unless the context clearly indicates
to the contrary. Singular and plural nouns and pronouns shall be interchangeable
as the factual context may allow or require. The words “hereof,” “herein,”
“hereunder” and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular provisions or Section. References
to “Participants,” “former Participants,” “Beneficiaries” and “Spouses” shall
include also those who may make claims through or on behalf of such persons.

ARTICLE THREE – PARTICIPATION

To participate in this Plan, an Executive of Assurant or any of its subsidiaries
must be nominated for participation herein by the Executive Committee. However,
at the next meeting of the Compensation Committee following the nomination of an
Executive’s participation in this Plan, such nomination shall be approved by the
Compensation Committee before the date on which the Executive is eligible to
begin participation in the Plan.

ARTICLE FOUR – COMPREHENSIVE BENEFIT

4.01 Comprehensive Benefit. Subject to the conditions stated in this Plan, when
a Participant terminates employment with Assurant and all of its subsidiaries
other than for Cause, the Participant shall be entitled to receive a benefit,
referred to as the “Comprehensive Benefit,” expressed as a single life annuity.
The Comprehensive Benefit shall be equal to (i) his Target Benefit minus the sum
of; (ii) his Qualified Plan Benefit; (iii) his Nonqualified Plan Benefit;
(iv) his Social Security Benefit; and (v) Other Benefit, if any, where:

(i) Target Benefit is fifty percent (50%) of the Participant’s Annual Target
Earnings as of his Separation from Service Date, multiplied by a fraction (not
to exceed one), the numerator of which is the number of months of Benefit
Service as of his Separation from Service Date, and the denominator of which is
two hundred forty (240). In other words, after twenty (20) years of Benefit
Service, a Participant will earn a full fifty percent (50%) benefit under this
Plan. If the Comprehensive Benefit is paid prior to age 60, then the Target
Benefit will be reduced on an Actuarially Equivalent basis to reflect early
commencement from age 60 to the date the Comprehensive Benefit was paid;
provided, however, that effective for Participants who first became eligible to
participate in the Plan on or after January 1, 2007, if the Comprehensive

 

- 6 -



--------------------------------------------------------------------------------

Benefit is paid prior to age 62, then the Target Benefit will be reduced on an
Actuarially Equivalent basis to reflect early commencement from age 62 to the
date the Comprehensive Benefit is actually paid.

(ii) Qualified Plan Benefit is the amount of annual retirement income that is
payable to or for the benefit of the Participant under the Assurant Pension Plan
as of his Separation from Service Date.

(iii) Nonqualifed Plan Benefit is the lump sum payable to or for the benefit of
the Participant under the Assurant Executive Pension Plan as of his Separation
from Service Date.

(iv) Social Security Benefit is defined in Article Two of this Plan.

(v) Other Benefit is the amount of any other benefit that is payable to or for
the benefit of the Participant as of his Separation from Service Date as
specified in the Compensation Committee resolutions approving his participation
in the Plan.

A Participant’s Comprehensive Benefit shall not change after the Participant’s
Separation from Service Date except as provided in Section 4.04(b) (Social
Security Offset).

4.02 Calculation of Benefit Service. A Participant’s Benefit Service begins on
the date he begins active, full-time employment with Assurant or any of its
subsidiaries, and ends on his Separation from Service Date. For the first and
last calendars months of the Participant’s employment, active employment by the
Participant with Assurant or any of its subsidiaries for any part of a calendar
month is deemed to be a full month of Benefit Service. If a Participant was
formerly employed by a company that is acquired by Assurant or any of its
subsidiaries, then Benefit Service prior to the date of such acquisition shall
be determined by the Compensation Committee in its sole discretion, and shall be
recorded in the Compensation Committee resolutions approving the Participant’s
participation in the Plan.

4.03 Commencement and Form of Comprehensive Benefit. The Participant’s
Comprehensive Benefit shall be paid in a single lump sum as soon as
administratively feasible, but no later than 90 days, after the Participant’s
Separation from Service Date. With respect to a specified employee (within the
meaning of Section 409A), payment may not occur before the date that is six
months after the Participant’s Separation from Service Date (or, if earlier, the
date of death of the Participant).

4.04 Adjustment of Comprehensive Benefit in Certain Cases.

(a) Form of Qualified Plan Benefit. The retirement income under the Assurant
Pension Plan shall be the amount, expressed as a single life annuity for the
life of the Participant, which would be paid under the Assurant Pension Plan as
of the Participant’s Separation from Service Date. For this purpose, if the
Assurant Pension Plan does not have actuarial reduction factors for benefits
commencing before a certain time, then such reduction shall be done on an
Actuarially Equivalent basis.

 

- 7 -



--------------------------------------------------------------------------------

(b) Social Security Benefit Offset. If the Participant’s lump sum is paid from
this Plan paid before the Participant is eligible for a Social Security Benefit,
then the Social Security Benefit shall be (i) calculated as though the
Participant was eligible to receive his Social Security Benefit on the date he
receives payment from this Plan; and (ii) reduced on an Actuarially Equivalent
basis from the date of Social Security eligibility to the date the Comprehensive
Benefit is paid hereunder.

4.05 Vesting.

(a) Three Percent Monthly Vesting after Second Anniversary of Participation in
the Plan. A Participant shall be zero percent (0%) vested and have no right to a
Comprehensive Benefit if the Participant terminates employment with Assurant and
its subsidiaries before the second anniversary of the date on which the
Participant commenced participation in the Plan. Beginning on such second
anniversary, the Participant shall thereafter become vested in his Comprehensive
Benefit at the rate of three percent (3%) for each month of Benefit Service
accrued thereafter, to a maximum vesting percentage of 100%.

(b) Full Vesting upon Death. If a Participant dies while employed by Assurant or
any of its subsidiaries, then the Participant’s Beneficiary shall be entitled to
the death benefit described in Section 5.01 of this Plan regardless of whether
or not the Participant was fully vested in his Comprehensive Benefit at the time
of his death.

(c) Full Vesting upon Disability. If a Participant becomes Disabled, then the
Participant shall become 100% vested in his Comprehensive Benefit as of the date
of his Disability.

(d) Full Vesting upon Change in Control. If (A) there is a Change in Control
with respect to Assurant (as defined in subparagraph (ii), (iii), or (iv) of
Section 9.01), or a Change in Control with respect to a Division (as defined in
subparagraph (i) of Article Nine); and (B) a Participant has an Adverse Change
in Circumstance within two (2) years following the Change in Control, then the
Participant shall become 100% vested immediately in his Comprehensive Benefit.

(e) Forfeiture if Termination is for Cause. Notwithstanding anything to the
contrary in this Section 4.05, if a Participant’s employment with Assurant or
any of its subsidiaries is terminated for Cause, then such Participant shall
forfeit his entire Comprehensive Benefit hereunder.

4.06 [reserved]

4.07 Participant’s Covenants. Notwithstanding any other provision of this Plan,
if a Participant eligible to receive a Comprehensive Benefit under this Plan
commits a material breach, as determined by the Compensation Committee, of the
covenants set

 

- 8 -



--------------------------------------------------------------------------------

forth below concerning noncompetition (including, but not limited to, refraining
from becoming associated with or engaging in or rendering services to any
business that is in competition in a substantive way with the Employer),
confidentiality, nonsolicitation of employees or nonsolicitation of customers,
then the Participant shall cease to participate in the Plan as of the date of
such breach and the Participant shall forfeit his entire Comprehensive Benefit
hereunder. Assurant shall have no further obligation to pay a Comprehensive
Benefit to the Participant or his Spouse or Beneficiary.

(a) Noncompetition. Participant’s receipt of his Comprehensive Benefit under the
Plan is subject to and contingent upon refraining from becoming associated with
or engaging in or rendering services to any business that is in competition in a
substantive way with the Participant’s Employer for a period of two (2) years
following his Separation from Service Date. Participant shall not, without
Assurant’s prior written consent, directly or indirectly, alone or as a partner,
officer, director, manager or shareholder of any company or business
organization, engage in any such competing business activity. The ownership by
Participant of not more than one percent (1%) of the shares of stock of any
corporation having a class of equity securities actively traded on a national
securities exchange or on NASDAQ shall not be deemed to violate the prohibitions
of this Section 4.07(a).

(b) Confidentiality. Participant will retain in confidence any confidential
information, including, without limitation, any and all specifications, designs,
business plans, financial information, proposals, reports, marketing plans and
information, cost information, customer information, sales volumes and other
sales statistics, personnel data, profit margins, sources of supply, pricing
information, development plans, business strategies, trade secrets, concepts and
ideas, known to him concerning the Employer and their business. Participant will
hold all confidential information in trust and in strictest confidence, and will
protect the confidential information from dissemination, reproduction or
disclosure. The obligations of Participant under this Section 4.07(b) shall not
apply or will cease to apply to information which has become generally known to
the public through no wrongful act of Participant.

(c) Nonsolicitation of Employees. Participant acknowledges and agrees that he
shall not, without Assurant’s prior written consent, seek in any manner,
directly or indirectly, to induce any person who is employed by Assurant or any
of its subsidiaries at any time during his employment or after his Separation
from Service Date to leave his employment with Assurant or any of its
subsidiaries to enter into an employment relationship with any entity that
competes in a substantive way with Assurant or any of its subsidiaries.

(d) Nonsolicitation of Customers, Brokers or Agents. Participant shall not,
without Assurant’s prior written consent, call on, solicit, take away, or
attempt to call on, solicit, or take away any existing customer, broker, or
agent doing business with the Employer as of the Participant’s Separation from
Date.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE FIVE – DEATH BENEFIT

If a Participant dies before his Comprehensive Benefit is paid, then the
Participant’s Beneficiary shall be entitled to receive the Participant’s
Comprehensive Benefit accrued to the date of his death under Section 4.01 in the
form of a lump sum to be paid as soon as administratively feasible, but no later
than 90 days, following the date of the Participant’s death.

The amount of the death benefit shall be the Actuarial Equivalent of the
Participant’s Comprehensive Benefit accrued to the date of death. However, the
death benefit shall be subject to the reductions described in Sections 4.01 and
4.04.

ARTICLE SIX – [reserved]

ARTICLE SEVEN – FUNDING POLICY

Neither Assurant nor any of its subsidiaries shall be obligated to fund the
payment of benefits hereunder. The funds necessary to pay benefits accrued under
this Plan shall be paid from the general assets of the Employer. To the extent
that any Participant, Spouse or Beneficiary acquires the right to receive
payments under this Plan, such right shall be no greater than that of an
unsecured general creditor of the Employer.

ARTICLE EIGHT – ADMINISTRATION OF THE PLAN

8.01 Committee

(a) The Compensation Committee shall appoint the members of the Committee who
shall serve at the pleasure of the Compensation Committee and, except as
otherwise provided in this Plan, shall have complete control of the
administration of the Plan with all powers necessary to enable it to carry out
properly the provisions of the Plan.

(b) In addition to all implied powers and responsibilities necessary to carry
out the objectives of the Plan and any related resolutions, the Committee shall
have the power:

(i) to construe the Plan and to determine all questions arising in the
administration, interpretation and operation of the Plan and any related
resolutions, and to adopt such rules and by-laws as it may find necessary for
the proper administration, interpretation and operation of the Plan or any
related resolutions provided that all interpretations, determinations and
decisions of the Committee in respect of any matter hereunder shall be final,
conclusive and binding upon the Employer, Participants, and all other persons
claiming any interest under the Plan or any related resolutions, subject only to
(i) the provisions of this Section regarding review by the Compensation
Committee, and (ii) the claims procedure described in Section 8.02; and

 

- 10 -



--------------------------------------------------------------------------------

(ii) to amend any or all of the provisions of the Plan, except if any amendment
would significantly increase the liabilities of the Plan.

(c) The Committee shall have the authority to appoint and remove the
administrators or other outside persons or vendors, and to delegate such duties
to each administrator or other persons or vendors as the Committee deems
appropriate.

(d) If a member of the Committee is also a Participant in this Plan, and if an
issue or action with respect to this Plan relates specifically and uniquely to
such Participant, then such Participant shall take no part in the deliberations
or decision concerning such issue or action.

(e) Each material financial decision or action by the Committee shall be subject
to review by the Compensation Committee. Any decision or action by the Committee
that relates specifically and uniquely to the Chief Executive Officer of
Assurant shall be deemed to be a material financial decision or action.

(f) Wherever this Plan provides that a decision or action of the Committee
(material or otherwise) shall be subject to the review of the Compensation
Committee, then such decision or action shall be reported to the Compensation
Committee, and such decision or action may be overruled or modified by the
Compensation Committee. If the Compensation Committee takes no action with
respect to any such decision or action within sixty (60) days of it being
reported, the decision or action shall be deemed approved. Until a decision or
action subject to this paragraph has been reviewed or is deemed approved by the
Compensation Committee, such decision or action shall have no legal effect.

8.01A Compensation Committee. The Compensation Committee shall have the power to
appoint and remove the members of the Committee and to review material financial
decisions and/or actions of the Committee, including the power to make any Plan
amendment that would significantly increase the liabilities of the Plan. In
addition to the provisions in Section 4.07, the Compensation Committee shall
have the power to approve an Executive’s nomination for participation in the
Plan, and to pass any resolutions to provide for an increased benefit to any
Participant (including, without limitation, by crediting additional years of
Benefit Service to the Participant, or by assuming that the Participant is a
given number of years older than is actually the case); provided, however, that
any resolutions to increase benefits shall comply with the plan amendment rules
in Section 409A and shall only be effective with respect to compensation for
services to be performed in subsequent Plan Years. Otherwise, such resolutions
shall be null and void. Furthermore, the Compensation Committee shall have the
power to terminate the Plan at any time in whole or in part, and provide for the
payment of all benefits accrued under the Plan and accelerate payment of all
benefits accrued under the Plan, subject to Section 409A. The Compensation
Committee shall have no other responsibilities with respect to the Plan.

 

- 11 -



--------------------------------------------------------------------------------

8.01B Executive Committee. The Executive Committee shall have the power to
nominate Executives to participate in the Plan. The Executive Committee also
shall have the power to determine the Plan’s funding policy, if any. The
Executive Committee shall have no other responsibilities with respect to the
Plan.

8.01C Investment Committee. The Investment Committee shall have the power to
develop the Plan’s investment strategy.

8.01D Benefit Plans Finance Committee. The Benefit Plans Finance Committee shall
have the power to determine the economic assumptions to be used for any
actuarial valuation and disclosures.

8.02 Claims Procedure. Any Participant, Spouse, Beneficiary or authorized
representative hereof, may file a claim for benefits under the Plan by
submitting to the Committee a written statement describing the nature of the
claim and requesting a determination of its validity under the terms of the
Plan. Subject to the provisions of Section 8.01, within 90 days after the date
such claim is received by the Committee, it shall issue a ruling with respect to
the claim. If the claim is wholly or partially denied, written notice shall be
furnished to the claimant, that shall set forth in a manner calculated to be
understood by the claimant:

(a) the specific reason or reasons for denial;

(b) specific reference to pertinent Plan provisions on which the denial is
based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the claims review procedures.

Any Participant, Spouse or Beneficiary (or his authorized representative) whose
claim for benefits has been denied, may appeal such denial by resubmitting to
the Committee a written statement requesting a further review of the decision
within 60 days of the date the claimant receives notice of such denial. Such
statement shall set forth the reasons supporting the claim, the reasons such
claim should not have been denied, and any other issues or comments that the
claimant deems appropriate with respect to the claim.

If the claimant shall request in writing, the Committee shall make copies of the
Plan documents pertinent to his claim available for examination by the claimant.

Within 60 days after the request for further review is received, the Committee
shall review its determination of benefits and the reasons therefor and notify
the claimant in writing of its final decision. Such written notice shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, with specific references to the pertinent Plan
provisions on which the decision is based.

 

- 12 -



--------------------------------------------------------------------------------

Any suit for benefits must be brought within one year after the date the
Committee has made a final denial of a claim for benefits. Notwithstanding any
other provision of the Plan to the contrary, any suit for benefits must be
brought within two years after (a) in the case of any lump-sum payment, the date
on which the payment was made; or (b) for all other claims, the date on which
the action complained of occurred.

ARTICLE NINE – DEFINITION OF CHANGE IN CONTROL

9.01 Definition of Change in Control. “Change in Control” means and includes
each of the following:

(i) Any event that results in the Division no longer being controlled, directly
or indirectly, by Assurant, Inc.; provided, however, that (1) a sale of the
Division's investment assets in the ordinary course of business, including,
without limitation, any sale of assets in connection with financial reinsurance,
shall not be a Change in Control of the Division; (2) the liquidation,
termination of operations, or other winding down of the Division shall not be a
Change in Control of the Division; and (3) the final and binding determination
of whether a Change of Control has occurred for purposes of this subparagraph
(i) shall be made by the Board of Directors of the Company acting in good faith.

(ii) The acquisition by any Person of direct or indirect beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended, and including, without limitation, such beneficial
ownership by means of owning any parent corporation of the Company) of 50% or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Current Securities”); provided, however, that for purposes of this subparagraph
(ii), the following acquisitions shall not constitute a Change in Control:
(1) any acquisition by Fortis (NL), Fortis (B), or a Person who is as of
January 1, 2000 the beneficial owner, directly or indirectly, of 50% or more of
the Current Securities; (2) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Person controlled
by the Company; or (3) any acquisition by any Person pursuant to a transaction
that complies with clauses (1), (2) and (3) of subsection (iii) of this
Section 9.01.

(iii) Consummation of a Business Combination of the Company, unless immediately
following such Business Combination the following three conditions are met:
(1) all or substantially all of the Persons who were the beneficial owners of
the Current Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially

 

- 13 -



--------------------------------------------------------------------------------

all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership of the Current
Securities immediately prior to such Business Combination; (2) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination, and (3) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Board at the time of the execution of
the initial Business Combination agreement, or of the action of the Board
providing for such Business Combination.

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, unless the Division has been transferred to some
other Person controlled, directly or indirectly, by Assurant prior to such
liquidation or dissolution.

9.02 Certain Changes to Plan upon a Change in Control. If (A) there is a Change
in Control with respect to Assurant (as defined in Section 9.01(ii), (iii), or
(iv)), or a Change in Control with respect to a Division (as defined in
Section 9.01(i)); and (B) a Participant has an Adverse Change in Circumstance
within two (2) years following the Change in Control then, upon the
Participant's termination of employment following such Adverse Change in
Circumstances:

(i) the Participant shall be credited immediately with thirty-six
(36) additional months of Benefit Service; and

(ii) the actuarial reduction for commencement of the Plan benefit prior to age
60 shall be calculated as though the Participant was thirty-six (36) months
older than his actual age.

ARTICLE TEN – MISCELLANEOUS

10.01 Right to Amend and Terminate. Subject to the provisions in Article 8
regarding the amendment authority of the Committee, the Compensation Committee
reserves the right to modify, alter, amend, or terminate the Plan, at any time
and from time to time, without notice, and in accordance with the rules under
Section 409A; provided, however, that no such amendment or termination shall
(without the written consent of the Participant, if living, and if not, of the
Participant’s Spouse or other applicable Beneficiary) reduce the amount or delay
the timing of payment of any retirement benefit, disability benefit, or survivor
benefit under the Plan that has accrued with respect to the Participant or his
Spouse or Beneficiary as of the date of such amendment or termination
(regardless of whether or not such benefit is vested under Section 4.05 and
regardless of whether or not such benefit is in pay status). For this purpose,
the benefit that shall have

 

- 14 -



--------------------------------------------------------------------------------

accrued as of the date of a given amendment or date of termination shall be
based on the Participant’s Annual Target Earnings, Benefit Service, Vesting
Service, and other applicable factors as of the date of such amendment or
termination. Furthermore, if permitted by Section 409A, the termination of the
Plan will involve both the amendment of the Plan to provide for payment of all
benefits accrued under the Plan and the accelerated payment of benefits accrued
under the Plan.

10.02 Nonassignment of Benefits. The Comprehensive Benefit payable under the
Plan shall not be subject in any manner to anticipation, assignment, garnishment
or pledge and any attempt to anticipate, assign, garnish or pledge the same
shall be void and no such benefits shall be in any manner liable for or subject
to the debts, liabilities, engagements or torts of any Participant, Spouse or
Beneficiary.

10.03 Merger Of Employer. If Assurant and substantially all of its subsidiaries
are acquired by, merged into, or sell substantially all of their assets to any
other organization, the Plan shall not be automatically terminated, but instead
shall be continued thereafter by such successor organization. All rights to
amend, modify, suspend or terminate the Plan shall be transferred to the
successor organization, effective as of the date of combination or sale.

10.04 [reserved]

10.05 No Right to Continued Employment. Nothing in this Plan shall be deemed to
give any Participant the right to be retained in the service of the Employer or
to deny the Employer any right it may have to discharge him at any time.

10.06 Construction. To the extent not preempted by federal law, the Plan shall
be governed by and construed in accordance with the laws of the State of New
York.

10.07 Severability. The invalidity and unenforceability of any particular
provision of this Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted or modified so as to cure such defect.

10.08 Guarantee. If the form of payment to a Participant or Beneficiary is
scheduled to provide payments over a period of more than one (1) year, and if at
the time such payments commence Assurant is not subject to a pending proceeding
as a debtor under the United States Bankruptcy Code, then Fortis Insurance N.V.
hereby guarantees the payment of each and every benefit to such Participant or
Beneficiary under this Plan, and such guarantee shall be unconditional, legally
binding, and irrevocable. However, notwithstanding the preceding sentence, in
the event that Fortis Insurance N.V., including its affiliates or successors,
ceases to be the beneficial owner of Assurant, then the amount of the guarantee
under the preceding sentence shall be set as the Actuarial Equivalent of the
Participant’s Comprehensive Benefit immediately following such cessation of
beneficial ownership.

 

- 15 -



--------------------------------------------------------------------------------

10.09 Notices. All notices and other communications made pursuant to this
Agreement must be in writing and must be given by hand delivery, or by certified
mail, return receipt requested, or by overnight courier, or by telecopy with a
confirmation copy sent by either overnight courier or first-class mail, and
addressed as follows:

If to the Participant, then to the Participant's last known address.

If to the Company:

Assurant, Inc.

Attention: Benefit Plans Committee

One Chase Manhattan Plaza

41st Floor

New York, NY 10005

or to such other address as either party shall have furnished to the other in
writing in accordance with this Section. Notice and communications shall be
effective when actually received by the addressee.

10.10 Deduction Limitation. If the Committee determines in good faith that there
is a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Company would not be deductible by the Company or the
Employer solely by reason of the limitation under Code Section 162(m), then to
the extent deemed necessary by the Committee to ensure that the entire amount of
any distribution to the Participant pursuant to this Plan is deductible, the
Committee may delay all or any portion of a distribution under this Plan. The
amounts so delayed shall be distributed to the Participant or his Beneficiary
(in the event of the Participant’s death) at the earliest possible date, as
determined by the Committee in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Company or the Employer during which the distribution is made will not be
limited by Code Section 162(m).

10.11 Prohibited Acceleration/Distribution Timing. This Section 10.11 shall take
precedence over any other provision of the Plan to the contrary. No provision of
this Plan shall be followed if following the provision would result in the
acceleration of the time or schedule of any payment from the Plan as would
require immediate income tax to Participants based on the law in effect at the
time the distribution is to be made, including Section 409A. In addition, a
payment may be delayed after a designated payment date under the circumstances
described in Section 409A, including payments subject to Code Section 162(m), or
payments that would violate federal securities or other applicable law. In such
case, payment will be made at the earliest date on which the Company reasonably
anticipates that the making of the payment will not cause such violation. The
making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assurant, Inc. and Fortis Insurance N.V. (the latter solely
for purposes of the guarantee set forth at Section 10.08) have caused this Plan
to be signed by each of their duly authorized officers on the date shown below,
but effective as of January 1, 2008.

 

ASSURANT, INC. By:  

/s/ Lesley Silvester

Title:   Executive Vice President Date:   February 14, 2008

Attest:  

/s/ Jon Spano

Title:   Executive Assistant Date:   February 14, 2008

FORTIS INSURANCE N.V. By:  

/s/ J.P. Votron / G. Mittler

Title:   Members Executive Committee Date:   23/07/2008

Attest:  

/s/ P. Goris

Title:   Senior Legal Counsel Date:   23/07/2008

 

- 17 -